Champlin, J.
Respondent was arraigned before a justice of the peace upon the charge of not keeping his saloon closed upon the first day of the week ; and judgment having passed against him, he appealed to the circuit court, where he pleaded guilty, and was, by the judge of that court, on the twenty-fourth day of October, 1885, sentenced to pay a fine of $75 ; and the judge then .ordered that the further judgment of the court be deferred until the first day of the next term, and that the respondent forthwith enter into recognizance in the sum of $200, with one surety, conditioned that said respondent appear on the first day of tlie next term of the court to receive the further judgment of the court; “and that respondent will abide the said judgment of the court, and not depart said court without the order thereof.” The respondent paid said fine, gave the above recognizance, and appeared at the next subsequent term of said court, and received the following additional judgment in said cause :
“ State of Michigan — -The Circuit Court for the Countv of Muskegon.
“ At a regular term of the circuit court for the county of Muskegon, continued and held at the court-house, in the *113city of Muskegon, in said county, on Tuesday, the eighth day of December, A. D. 1885.
Present, Hon. Fred. J. Russell, circuit judge.
“ The People of the State of Michigan v. Amos II. Felker.
“ Amos H. Felker, the respondent in this canse, having been heretofore, to- wit, on the twenty-fourth day of October, A. D. 1885, convicted in this court upon his plea of guilty, as appears by the records thereof, and having been on, to wit, the twenty-fourth day of October, A. D. 18S5, on motion of the prosecuting attorney, brought to the bar of the court for sentence; and having been asked by the court if he had anything to say why judgment should not be pronounced against him, and alleging no reason to the contrary, was on the said twenty-fourth day of October, A. D. 1885, in the October term of said court, sentenced to pay a fine of seventy-five dollars; and that part of the penalty prescribed by statute, to wit, incarceration in the common jail for a period of not less than ten days, having been at the request of said respondent deferred until the opening of the next succeeding term of said court; and said respondent having been further required to enter into a recognizance to appear at the bar of said court at the opening of the December term thereof, to wit, on the seventh day of December, A. D. 18S5, for further sentence; and having appeared in accordance with the order of said court; and having been, on further motion of the prosecuting attorney, brought to the bar of said court for sentence; and having there been asked by the court if he had anything to say why judgment should not be pronounced against him, and alleging no reason to the contrary, but objecting thereto, and excepting to the order of the court: Therefore it is ordered and adjudged by the court now here that the said Amos H. Felker, in addition to the penalty heretofore imposed, be confined in the common jail for the county of Muskegon for the period of ten days from and including this day.”
The proceedings in this case cannot be sanctioned. A judgment in a criminal case cannot be divided up and par-celled out, and pronounced from time to time, by the court. The court may, in the exercise of a reasonable discretion, suspend sentence for a reasonable time to enable the court to . inform itself of such matters as will enable it to impose a just and proper sentence, or to enable the respondent to present *114exceptions to a higher court, or sue out a writ of error, but the sentence or judgment when pronounced must embrace the whole measure of the punishment imposed. The judgment last pronounced in this case is not a correction or alteration of the determination of the court when it pronounced the first judgment. It is a further judgment, which the court then announced its intention of pronouncing’. There is neither law nor precedent for such course as was pursued in this case, and the judgment given must be reversed, and the respondent discharged.
Campbell, C. J., and Sherwood, J., concurred. Morse, J., did not sit.